2)       The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a barrier laminate comprising a paper substrate and a single layer barrier layer formed directly on the paper substrate, wherein the barrier laminate is of structure that has an oxygen transmission rate claimed and a moisture vapor transmission rate claimed, and the paper substrate is of structure that has an air transmission rate claimed (claim 1); a method or manufacturing the barrier laminate of claim 1, the method per steps claimed (claim 11); a packaging material made of the barrier laminate of claim 1 (claim 17).. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3)        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748